Petition for leave to file motion for new trial is granted, papers remanded *902to Superior Court'with direction to allow petitioner to file a motion for a new trial on the. ground .of'newly discovered evidence, said court to hear and pass upon matter as fully as if motion had been regularly filed. See Kogut v. Bemis, 72 R. I. 430.
James Cardono, Public Defender, Moses Kando, Asst. Public Defender, Leo T. Connors, for petitioner.
Herbert F. DeSimone, Attorney General, Donald P. Ryan, Asst. Attorney General, for respondent.